Exhibit 99.1 For Immediate Release Press Release Contact: Raiford Garrabrant Cree, Inc. Director, Investor Relations Ph: 919-287-7895 Fax: 919-313-5615 Email: raiford_garrabrant@cree.com Cree Reports Record Quarterly Revenue for theSecond Quarter of Fiscal Year Q2 2009 Revenue Increased 24%year-over-year to $148 Million DURHAM, N.C., January 20, 2009– Cree, Inc. (Nasdaq: CREE), a market leader in LED lighting, today announced revenue of $147.6 million for its second quarter of fiscal 2009, ended December 28, 2008.This represents a 24% increase compared to revenue of $119.0 million reported for the second fiscal quarter last year and a 5% increase compared to the fiscal first quarter of 2009.Revenue included $5.6 million in patent licensing fees which were not factored into previously announced targets.GAAP net income for the second quarter was $10.7 million, or $0.12 per diluted share, compared to net income of $6.6 million, or $0.08 per diluted share, for the second quarter of fiscal 2008.Net income included approximately $4.4 million, or $0.05 per diluted share, related to the patent licensing fees, as well as a franchise tax benefit, which was not factored into previously announced targets. The remainder of this press release highlights the company’s financial results on both a GAAP and a non-GAAP basis.The GAAP results include certain costs, charges, gains and losses which are excluded from non-GAAP results.By publishing the non-GAAP measures, management intends to provide investors with additional information to further analyze the company's performance, core results and underlying trends.Cree’s management evaluates results and makes operating decisions using both GAAP and non-GAAP measures included in this press release.Non-GAAP results are not prepared in accordance with GAAP and non-GAAP information should be considered a supplement to, and not a substitute for, financial statements prepared in accordance with GAAP.Investors and potential investors are encouraged to review the reconciliation of non-GAAP financial measures to their most directly comparable GAAP measures attached to this press release. GAAP EPS of $0.12 per diluted share for the second quarter of fiscal 2009 includes expenses totaling $7.1 million, net of tax, or $0.08 per diluted share related to amortization of acquired intangibles and stock-based compensation expense.On a non-GAAP basis, adjusted to exclude these items, net income for the second quarter of fiscal 2009 was $17.8 million, or $0.20 per diluted share.On a non-GAAP basis, adjusted to exclude comparable items, net income for the second quarter of fiscal 2008 was $12.2 million, or $0.14 per diluted share. “Cree delivered excellent financial results again despite challenging economic conditions, driven by strength in LED product sales for lighting applications” stated Chuck Swoboda, Cree Chairman and CEO.“In the third quarter of fiscal 2009, we expect that lower demand for our products in consumer, mobile and automotive applications will be partially offset by growth in LED sales for commercial lighting applications.As we look ahead to calendar 2009, we are targeting that LED lighting adoption will continue to gain momentum as product availability increases and recognition of the benefits grows from new installations like the Federal Reserve and the planned Pentagon renovation.” Recent Business Highlights: Ø Announced volume availability of the LR24, a recessed LED luminaire that offers high-quality, energy-efficient light for the largest commercial lighting market, suspended-ceiling applications traditionally addressed by linear fluorescents.The LR24 has already been installed at the U.S. Federal Reserve in Washington, D.C., as part of their ongoing energy-efficiency program, and the Pentagon plans to install 4,200 of the luminaires as part of a major renovation currently underway. Ø Announced the high-volume availability of XLamp XP-E LEDs with output up to 122 lumens, the highest commercially available minimum flux for a single-die LED, at 350mA, in the industry today.The volume availability of these XLamp LEDs is aimed at further stimulating the LED lighting market, driving applications in outdoor and indoor general illumination as well as portable and retail display lighting. Ø Achieved industry-best reported R&D results of 161 lumens per watt for a white power LED.These results demonstrate Cree’s continued commitment to deliver industry-leading performance through a constant focus on innovation and R&D. Ø Entered into a patent license agreement granting Mitsubishi Chemical Corporation (MCC) an exclusive license (subject to certain exceptions) to manufacture and sell freestanding GaN substrates, with Cree to receive over the life of the agreement a combination of guaranteed payments and royalties on the sale of GaN substrates. Ø Agreed with Bridgelux, Inc. to settle the parties' patent infringement litigation and to dismiss all claims and counterclaims in the suits.As part of the settlement, Cree granted Bridgelux a license to the Cree and Boston University patents at issue in the litigation, and Bridgelux agreed to pay a license fee and royalties.In addition, Bridgelux and Cree have entered into a supply agreement under which Cree will become a significant supplier to Bridgelux. Ø Welcomed Indian Wells, California, to the LED City® Program.The city has replaced much of the lighting in City Hall, with all circular recessed lighting converted to the Cree LR6 LED light, reducing electricity consumption by 80%.The city plans to evaluate LED lighting for other municipal lighting applications to further increase energy savings. Ø Welcomed Notre Dame, Madison Area Technical College, and the University of California, Davis to the LED University™ Program.Notre Dame is implementing four pilot installations to evaluate the feasibility of LED lighting across the campus, and is already realizing energy savings of 81% compared to incandescent lighting in the Hesburgh
